DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-7) in the reply filed on 06/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2021.

Status of Claims
Claims 1-9 are pending in the application with claims 8-9 withdrawn. Claims 1-7 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “noble gas filter provided at a most downstream portion of the vent line” (claim 1) must be shown or the feature(s) canceled from the claim(s). While the figures show the noble gas filter located most downstream portion. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “a noble gas filter provided at a most downstream portion of the vent line.” The scope of the structure of the term “most downstream” is unclear. What portion of the vent line is “most” downstream? In other words, where does the “most” downstream portion begin and end? The term “most” suggests the end of the vent line, however this is not shown in the drawings as discussed above. For purposes of examination, Examiner assumes the “most” downstream portion is not the “end” of the vent line.  

Claim 4 recites the phrase “the upstream side of the noble gas filter.” There is insufficient antecedent basis for this limitation in the claim. Is the phrase intended to recite “the immediate upstream portion of the noble gas filter” as recited in claim 1, on which claim 4 depends? If not, then “the upstream” should recite “an upstream.” For purposes of examination, Examiner assumes the “the upstream side of the noble gas filter” is intended to recite “the immediate upstream portion of the noble gas filter.”

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Publication No. 2016521843 (“Feuerbach”) in view of CN Publication No. 104409112 (“Deng”).

Regarding claim 1, Feuerbach discloses (see Feuerbach, Fig. 1) a reactor containment vessel vent system (2) that reduces pressure in a reactor containment vessel (8) by releasing gas in the reactor containment vessel to the atmosphere (Feuerbach, Fig. 1), the reactor containment vessel vent system comprising:
a vent line (10) that forms a vent gas flow path through which vent gas is discharged from the reactor containment vessel and released to the atmosphere (Feuerbach, Fig. 1);
a noble gas filter (44, 52) provided at a most downstream portion of the vent line, the filter allowing at least steam to pass through and not allowing radioactive noble gases to pass through among the vent gas (Feuerbach, Fig. 1, [0034]);
a return pipe (90, 94) that connects an immediate upstream portion (generally 44) of the noble gas filter in the vent line and the reactor containment vessel (Feuerbach, Fig. 1); and

Feuerbach does not disclose an intermediate vessel provided on the return pipe.


It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to combine Deng with Feuerbach because Deng teaches the vessel “provides a certain volume to avoid a drastic pressure change caused by the flow rate change” (Deng, page 6, paragraph 4).  

Regarding claim 2, Feuerbach in view of Deng teaches the reactor containment vessel vent system according to claim 1 and further teaches a relief valve (15) is provided on the return pipe at a portion that connects the immediate upstream portion of the noble gas filter and the intermediate vessel (Deng, Fig. 1; see Feuerbach, Fig. 1; Deng teaches a valve 15 located immediately upstream of the vessel 14). A POSA would have been motivated to include Deng’s valve in the system of Feuerbach-Deng for the predictable purpose of controlling the flow of gases to the intermediate vessel. 

Regarding claim 3, Feuerbach discloses the reactor containment vessel vent system according to claim 1 and further teaches wherein a check valve or a relief valve (96) is provided on the return pipe at a portion that connects the intermediate vessel and the reactor containment vessel (Feuerbach, Fig. 1; see Deng, Fig. 1 (reference .

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or suggest the arrangement of the bypass pipe and non-condensable gas collection system relative to the intermediate vessel and the upstream portion of the noble gas filter recited in claims 4 and 6, respectively.  

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646